BC

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. 19-450M

DOUGLAS PANESSA

REQUEST FOR DETENTION

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Timothy M. Lanni, Assistant

United States Attorney for said District, and, pursuant to 18 U.S.C. §§ 3142(e) and (f), hereby

requests detention of the above-named defendant, and sets forth the following material factors in
support thereof:
1. That no condition or combination of conditions will reasonably assure
the appearance of defendant as required and the safety of any other
person and the community because:
XJ a. Defendant is a danger to any other person or the community,

and/or;

Xb. Defendant is a flight risk.
2. That the government is entitled to a detention hearing based upon the
following:
L] a. Defendant is charged with a crime of violence as defined in 18
U.S.C. § 3156; or

(] b. Defendant is charged with an offense for which the maximum

sentence is life imprisonment or death; or

 

 

 
Defendant is charged with an offense for which a maximum term

of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. § 801 et seq.), the
Controlled Substances Import and Export Act (21 U.S.C. § 951 et
seq.), or the Maritime Drug Law Enforcement Act (46 U.S.C.
App. § 1901 et seq.); or

Defendant is presently charged with a felony and has been
convicted of two or more offenses described in subparagraph a-c
above, or two or more State or local offenses that would have been
offenses described in subparagraphs a-c above if a circumstance
giving rise to Federal jurisdiction had existed, or a combination of
such offenses; or

Defendant is charged with a felony which is not a crime of
violence, but which involves: a minor victim, possession or use
of a firearm or destructive device (as those terms are defined in 18
U.S.C. § 921) or any other dangerous weapon, or the failure to
register under 18 U.S.C. § 2250 (as required by the Sex Offender
Registration and Notification Act); or

That a serious risk exists that defendant will flee; or
That a serious risk exists that defendant will obstruct or attempt to

obstruct justice, or threaten, injure, or intimidate, or attempt to

threaten, injure, or intimidate, a prospective witness or juror.

 

 
That a rebuttable presumption arises that no condition or combination

of conditions will reasonably assure the safety of any other person and

the community, in that the present case involves an offense described in

paragraphs 2a-2e above and:

a. Defendant has been convicted of a Federal offense described in
subsection 2a-2e above, or of a State or local offense that would
have been an offense described in subsection 2a-2e above if a
circumstance giving rise to Federal jurisdiction had existed; and

b. | The offense described in paragraph 3a above was committed while
defendant was on release pending trial for a Federal, State or local
offense; and

c. A period of not more than five years has elapsed since the date of
defendant's conviction or release from imprisonment for the
offense described in paragraph 3a, whichever is later.

That a rebuttable presumption arises that no condition or combination

of conditions will reasonably assure the appearance of defendant as

required and the safety of the community, in that there is probable cause

to believe that:

a. Defendant committed an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled
Substances Act (21 U.S.C. § 801 et seg.), the Controlled

Substances Import and Export Act (21 U.S.C. § 951 et seq.), the

 

 
Maritime Drug Law Enforcement Act (46 U.S.C. App. § 1901 et
seq.);or

[] b. Defendant committed an offense under 18 U.S.C. §§ 924(c),
956(a), or 2332b, or an offense involving a minor victim under
Sections 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
2251A, 2252(a)(1), 2252(a)(2),  2252(a)(3), 2252A(a)(1),
2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423,
or 2425 of Title 18.

5. A Continuance of day(s) is requested for the detention

hearing based upon the following reasons:

 

 

6. Good cause for a continuance in excess of three days exists in that:

 

 

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By: Liye nna)

TIMOTHY 4 LANNI
Assistant U.S. Attorney
NJ ID No. 011242012

 
